DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 06/29/2022.


Status of Claims


Claim 6 has been cancelled. 
Claims 5 and 8 have been amended. 
Claim 11 has been added.
Claims 5, 8, and 11 are now pending.

Response to Arguments

Applicant's arguments filed on 06/29/2022 regarding the 35 U.S.C. 101 and 103 rejections have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that the claims as amended are directed to significantly more than just the abstract idea, and thus are directed to eligible subject matter. Specifically, claim 5 is amended to recite that “the energy system is controlled to supply energy to the consumer based on the operation plan that minimizes the energy cost”. Accordingly, the amended claim incorporates the abstract idea into a practical application. Further, by controlling the energy system as described in amended claim 5 minimize the energy cost, the device provides a technological improvement in the area of energy systems (pg. 6).
The Examiner respectfully disagrees. The claims as amended do not integrate the abstract idea of generating operation plans into a practical application nor provide significantly more than the abstract idea. Generating operation plans to minimize costs (i.e. abstract idea) is not a technical improvement, it is a business improvement (e.g. cost reduction/optimization). As per the 2019 October Update PEG, an improvement in the judicial exception itself (e.g. generating plans to minimize costs) is not an improvement in technology. The limitation of “the energy system is controlled to supply energy to the consumer based on the operation plan that minimizes the energy cost” is considered extra-solution activity, which is an activity incidental to the primary process or product. The Applicant’s claim and specification is directed to an operation plan generation device and method that generates operation plans (i.e. primary process). These operation plans are later used/implemented by a secondary component/system to control the energy system (i.e. extra-solution activity). The operation plan generation device is not controlling the energy system directly. This is similar to the “cutting hair after first determining the hair style” In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) example activity that the courts have found to be insignificant extra-solution activity. The operation plan is implemented (e.g. cutting hair) after generating the operation plan (e.g. hair style). As per MPEP 2106.05(g), the addition of insignificant extra-solution activity does not amount to an inventive concept (i.e. significantly more). For these reasons, the 35 U.S.C. 101 rejection is maintained.
  	As per the 103 rejection, the Applicant argues that Murai and Wichmann do not teach or suggest all of the limitations of amended claims 5 and 8.
The Examiner respectfully disagrees. The combination of Murai and Wichmann teach all of the limitations of amended claims 5 and 8. See details below. Therefore, the 35 U.S.C. 103 rejection is maintained. 


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5, 8, and 11 are rejected under 35 U.S.C. 101 because the claimed invention, “Operation Plan Generation Device and Operation Plan Generation Method”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (e.g. fundamental economic principles and practices), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 5, 8, and 11 are directed to a statutory category, namely a machine (claims 5 and 11), and a process (claim 8).
Step 2A (1): Independent claims 5 and 8 are directed to an abstract idea of Certain Methods of Organizing Human Activity (e.g. fundamental economic principles and practices), based on the following claim limitations: “generate a plurality of operation plans that satisfy an operation constraint condition for the energy system…; learn characteristics of the energy system on the basis of the plurality of operation plans…; generate a plurality of operation plan candidates on the basis of the learned characteristics of the energy system; generate an operation plan that minimizes an energy cost, on the basis of the plurality of operation plan candidates, by selecting an optimal initial solution included in each of the plurality of operation plan candidates and performing a calculation using the optimal initial solution as an initial value; supply energy to the consumer based on the operation plan that minimizes the energy cost (claim 5); an operation plan generation method comprising: a step of generating a plurality of operation plans that satisfy an operation constraint condition for the energy system…; a step of learning characteristics of the energy system on the basis of the plurality of operation plans…; a step of generating a plurality of operation plan candidates on the basis of the learned characteristics of the energy system; a step of generating an operation plan that minimizes an energy cost, on the basis of the plurality of operation plan candidates by selecting an optimal initial solution included in each of the plurality of operation plan candidates and performing a calculation using the optimal initial solution as an initial value; controlling the supply of the energy to the consumer based on the operation plan that minimizes the energy cost.” (claim 8). Dependent claim 11 further defines how the plurality of operation plan candidates are generated and the calculation is performed. The claims are directed towards generating operations plans for a system based on system constraints and characteristics. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of Certain Methods of Organizing Human Activity and subgroup of fundamental economic principles and practices which include hedging, insurance, and mitigating risk. Developing operation plans that meet the system constraints and characteristics can be considered as mitigating risks of failure and/or economic loss. Therefore, claims 5, 8, and 11 are directed to an abstract idea and are not patent eligible. 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 5, 8, and 11 recite additional elements of an operation plan generation device, an energy system that supplies energy to a consumer,  a data generation unit, an energy management system that manages the energy system, a machine learning unit configured…by using machine learning, an operation plan candidate generation unit, an operation plan generation unit, and the energy system is controlled. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. The step of “wherein the energy system is controlled to supply energy to the consumer based on the operation plan” is considered extra-solution activity, which is an activity incidental to the primary process or product. The generated operation plans (i.e. primary process) are later used or implemented by a secondary component/system to control the energy system. The operation plan generation device is not controlling the energy system directly. Therefore, these additional elements are viewed as computing devices that are used to perform the abstract idea of generating operational plans based on system constraints and characteristics for an energy system to implement. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 5, 8, and 11 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 5, 8, and 11 recite additional elements of an operation plan generation device, an energy system that supplies energy to a consumer,  a data generation unit, an energy management system that manages the energy system, a machine learning unit configured…by using machine learning, an operation plan candidate generation unit, an operation plan generation unit, and the energy system is controlled. The step of wherein the energy system is controlled to supply energy to the consumer based on the operation plan is considered well-understood, routine, and conventional activity in the field of energy management.  Controlling power plant operations based on a schedule/plan that minimizes costs is known in the art of Asati et al. (US 2016/026115 A1) “Methods and Systems for Enhancing Control of Power Plant Generating Units”.  As per MPEP 2106.05(g), the additional of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. In summary, these additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 5, 8, and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al. (US 2016/0349780 A1) in view of Wichmann et al. (US 2015/0185716 A1).
As per claim 5 (Currently Amended), Murai teaches an operation plan generation device in an energy system that supplies energy to a consumer, the operation plan generation device comprising (Murai e.g. Figs. 1-2, Fig. 1 is an example configuration of an operation plan generation device 1 [0021]. An operation plan generation device 1 is a device for generating an operation plan for an energy supply plant 3 that supplies energy such as electric power, cooling, heat, and the like to a load, which is a building structure 2 such as a building, a house, or the like [0022].): 
Murai teaches a data generation unit configured to generate a plurality of operation plans that satisfy an operation constraint condition for the energy system, the operation constraint condition being obtained from an energy management system that manages the energy system; (Murai e.g. Figs. 2 and 5, The operation plan generator is configured to generate an operation plan for the plurality of energy supply apparatuses to achieve at least one of a target relating to an amount of primary energy consumption and a target relating to the total cost, based on the amount of primary energy consumption computed by the consumption amount computer, and on the total cost computed by the cost computer [0005]. Operations plans can include operation plans for various apparatuses such as cooling supply apparatus, cogenerator/boiler, and heat storage tank/storage battery (Fig. 5 and [0110]-[0114]). Fig. 2  daily operation plan generator 192 generates an operation plan in consideration of the construction condition equations EQ. 3 through EQ. 20 (i.e. constraints) so as to satisfy those equations [0104]. EQ. 3 through EQ. 20 involve constraint conditions for specific times, or constraint conditions extending before and after specific times [0088]. The equations used for generating operation plans include constraint conditions such as stored electric power capacity, stored heat capacity, output heat amount and output electric power, total heat amount output, etc. ([0084]-0087]).)
Murai in view of Wichmann teach a machine learning unit configured to learn characteristics of the energy system on the basis of the plurality of operation plans by using machine learning; 
Murai teaches using plant model data, model parameter data, and process data that reflect characteristics of the energy system to generate operation plans (Murai e.g. Fig. 2 Operation plan generation device includes components of a plant model storage 15, process data storage 13, processor 17, etc. [0046].  Plant model storage 15 stores plant model data 151 and model parameter data 152 [0052]. Plant model data 151 shows a type and connectivity aspect of energy supply apparatuses provided to the energy supply plant 3. The model parameter data 152 show details of energy supply devices provided to the energy supply plant 3. The model parameter data 152 includes, for example, a maximum energy output that each energy supply apparatus supplies, an output energy conversion efficiency with respect to energy input into each energy supply apparatus, and the like [0054]. Process data storage stores 13 stores process data 131 that includes a record of energy supply plant 3 and a record of energy demand of the building structure 2 (i.e. historical operations data) [0050]. The processor 17 is provided with a demand predictor 18 and an operation plan generator 19 [0066]. Demand predictor 18 uses process data 131 (i.e. historical operations data) to predict annual and daily energy demand ([0067]-[0068]).) The annual and daily demand predictor feed prediction data to the operation plan generator 19 ([0070]-0071]). The annual operation plan generator 191 of the operation plan generator 19 generates a one year operation plan for the energy supply plant 3, based on the annual demand prediction data acquired from the annual demand predictor 181 and on the plant model data 151 and the model parameter data 152 acquired from the plant model storage 15 [0072].) 
Murai does not explicitly teach a machine learning unit configured to learn characteristics of the energy system.
However, Wichmann teaches a machine learning unit configured to learn characteristic of powerplant systems (Wichmann e.g. Figs. 1-4; Wichmann teaches computer-implemented methods and apparatus for modeling power systems, and power plants having multiple thermal generating units. The energy system models predict performance under varying physical, operational, and/or economic conditions [0051]. Plant controller 22 of may include or communicate with digital models 60, 61, and 62 that simulate the operation of each plant component 49. The model may include algorithms that correlate process input variables to process output variables (Fig. 3 and  [0062]). The model may be a dynamic one that includes a learning mode in which it is tuned or reconciled via comparisons made between actual operation and predicted operation [0064]. Fig. 4 plant controller includes an artificial neural network configuration 71 (“neural network 71”) (i.e. machine learning unit) and an optimizer 64 [0080]. The digital models 60, 61, 62, 63 interact and communicate with the neural network 71, in doing so, the neural network forms a model of the entire combined-cycle power plant 12 and simulates thermodynamic and economic operation of the plant [0083]. Weights may be modified during a learning mode which adjusts the neural network to better model the performance of the power plant [0087]. A neural network based approach is a preferred technology for implementing the necessary plant models [0081].) 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Murai’s operation plan generation device system models to include a machine learning unit that learns the characteristics of the system as taught by Wichmann in order to predict optimized setpoints (i.e. operation plans) that maximize profitability for particular combinations of ambient, operational, contractual, regulatory, legal, and/or economic and market conditions (Wichmann e.g. [0051]).
Murai does not explicitly teach, however, Wichmann teaches an operation plan candidate generation unit configured to generate a plurality of operation plan candidates on the basis of the learned characteristics of the energy system; and (Wichmann e.g. FIG. 4 illustrates a schematic system configuration of a plant controller 22, which includes a filter 70, an artificial neural network configuration 71 (“neural network 71), and an optimizer 64 [0080]. The optimizer 64 (i.e. operation plan candidate generation unit) may cause the neural network 71 to run the digital models 60, 61, 62.63 at various operational setpoints (i.e. operational plans). By simulating the operation of the power plant at different setpoints, the optimizer 64 searches for operational setpoints that would cause the plant to operate more economically or improve performance by some other criteria, which may be defined by operator 39 [0084].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Murai’s operation plan generation device system to include an optimizer (i.e. operation plan candidate generation unit) that generates operation plan candidates as taught by Wichmann in order to identify operation setpoints that would cause the plant to operate more economically or improve performance (Wichmann e.g. [0084]).
Murai in view of Wichmann teach an operation plan generation unit configured to generate an operation plan that minimizes an energy cost, on the basis of the plurality of operation plan candidates, by selecting an optimal initial solution included in each of the plurality of operation plan candidates and performing a calculation using the optimal initial solution as an initial value; 
Murai teaches an operation plan generation unit configured to generation an operation plan that minimizes an energy cost (Murai e.g. Fig. 1-2; The operation plan generator is configured to generate an operation plan for the plurality of energy supply apparatuses to achieve at least one of a target relating to an amount of primary energy consumption and a target relating to the total cost, based on the amount of primary energy consumption computed by the consumption amount computer, and on the total cost computed by the cost computer [0005]. An operation plan generation device 1 is a device for generating an operation plan for an energy supply plant 3 that supplies energy such as electric power, cooling, heat, and the like to a load, which is a building structure 2 such as a building, a house, or the like [0022]. The operation plan generation device 1 generates an operation plan based on a primary energy consumption amount and an energy cost [0023]. The solution to EQ. 1 minimizes the total energy cost [0073]. In order to minimize energy costs, an optimal solution to EQ. 1 may be acquired under the constraint conditions of EQ. 1 through EQ. 20 [0088].) 
Murai does not explicitly teach generate an operation plan on the basis of the plurality of operation plan candidates and selecting an optimal initial solution included in each of the plurality of operation plan candidates and performing a calculation using the optimal initial solution as an initial value.
However, Wichmann teaches generate an operation plan on the basis of the plurality of operation plan candidates (Wichmann e.g. Fig. 4 optimizer 64 (i.e. operation plan candidate generation unit) may cause the neural network 71 to run the digital models 60, 61, 62.63 at various operational setpoints (i.e. operational plans) [0084]. The plant controller 22 may then use results from the simulations so to determine optimized operating modes (i.e. operation plan). Such optimized operating modes may be described by parameter sets that include a plurality of operating parameters and/or setpoints for actuators and/or other operating conditions. Optimized operating modes, as used herein, are those that are evaluated as preferable over one or more other possible operating modes which were also simulated by the plant model [0063].)
Wichmann also teaches selecting an optimal initial solution included in each of the plurality of operation plan candidates and performing a calculation using the optimal initial solution as an initial value (Wichmann e.g. The present invention enables the economic valuation of an initial physical or operating control and can value the economic impacts of available design or operating controls or control points [0051]. As seen in FIG. 9, an initial setpoint for the power plant 12 may be determined, such as with a controls model 111 in the plant controller 22 of FIG. 8. For example, the controls model 111 may be configured to use thermodynamic and/or physical details of the power plant 12 and additional information, such as ambient data or market data or process data, to determine a value of an operating parameter for the power plant 12. The value of an operating parameter may be a value that would be required to achieve power output sufficient to meet a target load. The determined value may be used as an initial setpoint for the respective operating parameter of the powerplant 12 (also step 172 of FIG.9) [0108]. Using information such as results from determining an initial setpoint, a performance indicator, and an estimated life cycle, an optimization problem (i.e. calculation) may be solved for the power plant 12 (at step 175) [0110]. Initial setpoints determined, such as by controls model 111 (FIG. 8), may be adjusted responsive to and/or as part of the solution of the optimization problem to yield an enhanced or augmented or optimized setpoint [0113].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Murai’s operation plan generation device system to include an operation plan candidate generation unit (i.e. plant controller with optimizer) that generates operation plan candidates and performs a calculation (i.e. optimization problem) using an initial solution as taught by Wichmann in order to identify operation setpoints that would cause the plant to operate more economically or improve performance (Wichmann e.g. [0084]).
Murai teaches wherein the energy system is controlled to supply energy to the consumer based on the operation plan that minimizes the energy cost. (Murai e.g. An operation plan generation device 1 is a device for generating an operation plan for an energy supply plant 3 that supplies energy such as electric power, cooling, heat, and the like to a load, which is a building structure 2 such as a building, a house, or the like [0022]. The operation plan generation device 1 generates an operation plan based on a primary energy consumption amount and an energy cost ([0023] and [0141]). For example, energy costs can be reduced while reducing the amount of primary energy consumed by the energy supply apparatuses provided to the energy supply plant 3 [0141]. The control device 5 controls energy supply apparatuses provided to the energy supply plant 3 based on an operation plan generated by the operation plan generation device 1.The operation plan generation device provide control setting values to the control device 5 that indicate operation, stoppage, and operating states such as output levels, and the like [0025].)
As per claim 8 (Currently Amended), Murai teaches an operation plan generation method in an energy system that supplies energy to a consumer, the operation plan generation method comprising (Murai e.g. Figs. 6 and 12, Murai teaches an operation plan generation method [0004]. Figs. 6 and 12 are example processes for generating an annual operation plan and a daily operation plan, respectively.): 
Murai teaches a step of generating a plurality of operation plans that satisfy an operation constraint condition for the energy system, the operation constraint condition being obtained from an energy management system that manages the energy system; (See claim 5a for response.)
Murai in view of Wichmann teach a step of learning characteristics of the energy system on the basis of the plurality of operation plans by using machine learning; (See claim 5b for response.)
Murai in view of Wichmann teach a step of generating a plurality of operation plan candidates on the basis of the learned characteristics of the energy system; (See claim 5c for response.)
Murai in view of Wichmann teach a step of generating an operation plan that minimizes an energy cost, on the basis of the plurality of operation plan candidates, by selecting an optimal initial solution included in each of the plurality of operation plan candidates and performing a calculation using the optimal initial solution as an initial value; and Page 4 of 8Application No. 16/957,300 Attorney Docket No. 029118.PD501US (See claim 5d for response.)
Murai teaches a step of controlling the supply of the energy to the consumer based on the operation plan that minimizes the energy cost. (See claim 5e for response.)
As per claim 11 (New), Murai in view of Wichmann teach the operation plan generation device according to claim 5, 
Murai does not explicitly teach, however, Wichmann teaches wherein the operation plan candidate generation unit is configured to generate a plurality of operation plan candidates using one or more operation conditions including a date and time on an operation day, a weather forecast of the date and time on the operation day, an energy price at the date and time on the operation day, a predicted value of a power demand, and a predicted value of a heat demand, and (Wichmann e.g. Fig. 4 optimizer 64 (i.e. operation plan candidate generation unit) may cause the neural network 71 to run the digital models 60, 61, 62.63 at various operational setpoints (i.e. operational plans) [0084]. The plant controller 22 may then use results from the simulations so to determine optimized operating modes (i.e. operation plan). Such optimized operating modes may be described by parameter sets that include a plurality of operating parameters and/or setpoints for actuators and/or other operating conditions. Optimized operating modes, as used herein, are those that are evaluated as preferable over one or more other possible operating modes which were also simulated by the plant model [0063]. The optimization procedures may consider one or more of the following inputs such as fuel costs, fuel usage patterns and predictions, weather data, cost data, detailed present and historical data regarding measured operating parameters for each of the generating assets of the fleet, etc. [0215].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Murai’s operation plan generation device system to include an optimizer (i.e. operation plan candidate generation unit) that generates operation plan candidates as taught by Wichmann in order to identify operation setpoints that would cause the plant to operate more economically or improve performance (Wichmann e.g. [0084]).
Murai teaches wherein the operation plan generation unit is configured to perform the calculation using the operation constraint condition and data on energy consumption characteristics of an apparatus included in the energy system (Murai e.g. Figs. 2 and 5, The operation plan generator is configured to generate an operation plan for the plurality of energy supply apparatuses to achieve at least one of a target relating to an amount of primary energy consumption and a target relating to the total cost, based on the amount of primary energy consumption computed by the consumption amount computer, and on the total cost computed by the cost computer [0005]. The operation plan generation device 1 generates an operation plan based on a primary energy consumption amount and an energy cost [0023]. The equations used for generating operation plans include constraint conditions such as stored electric power capacity, stored heat capacity, output heat amount and output electric power, total heat amount output, etc. ([0084]-0087]).)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624